Name: Commission Implementing Decision (EU) 2017/89 of 17 January 2017 on the establishment of the annual priority lists for 2017 for the development of network codes and guidelines (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: energy policy;  construction and town planning;  European construction;  electrical and nuclear industries;  technology and technical regulations
 Date Published: 2017-01-18

 18.1.2017 EN Official Journal of the European Union L 14/14 COMMISSION IMPLEMENTING DECISION (EU) 2017/89 of 17 January 2017 on the establishment of the annual priority lists for 2017 for the development of network codes and guidelines (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 714/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to the network for cross-border exchanges in electricity and repealing Regulation (EC) No 1228/2003 (1), and in particular Article 6(1) thereof, Having regard to Regulation (EC) No 715/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to natural gas transmission networks and repealing Regulation (EC) No 1775/2005 (2), and in particular Article 6(1) thereof, Whereas: (1) The development and implementation of network codes and guidelines are essential in order to fully integrate the internal energy market. The Third Energy Package (3) has created an institutional framework for the development of network codes with a view to harmonising, where necessary, the technical, operational and market rules governing the electricity and gas grids. For this purpose the Agency for the Cooperation of Energy Regulators (ACER), the European Network of Transmission System Operators (ENTSOs) and the Commission work in close cooperation with all relevant stakeholders. (2) The areas in which network codes can be developed are set out in Articles 8(6) of Regulation (EC) No 714/2009 and Regulation (EC) No 715/2009. Despite the possibility to develop network codes the Commission may also decide to develop guidelines in the areas set out in Article 18(1), (2), (3) of Regulation (EC) No 714/2009 and Article 23(1) of Regulation (EC) No 715/2009. In accordance with Articles 6(1) of Regulation (EC) No 714/2009 and Regulation (EC) No 715/2009 the Commission should first establish an annual priority list identifying the areas to be included in the development of network codes. (3) Harmonised gas rules on congestion management procedures, capacity allocation, balancing and interoperability and data exchange have already been adopted and published in the past 3 years. (4) Harmonised electricity rules on capacity allocation and congestion management, on connection of generators, on demand connection, on high voltage direct current and on forward capacity allocation have already been adopted and published. (5) In the public consultation (4) the majority of stakeholders supported the prioritisation of the work already started and emphasised the importance of a proper and well-coordinated implementation of adopted network codes and guidelines whereby a structured involvement of stakeholders is ensured. Regarding electricity, a number of stakeholders supported the development of rules regarding harmonised transmission tariff structures, of rules regarding distributed flexibility and of rules regarding operational training. (6) Acknowledging the responses of stakeholders and having regard to the future legislative initiatives in the context of the market design initiative, the various actions needed to ensure the full integration of the internal energy market and the fact that the implementation of network codes and guidelines will require significant resources from all relevant parties including the European Commission, ACER, ENTSOs and stakeholders, no new areas have been added to the annual priority lists. (7) Acknowledging the conclusions of the Gas Regulatory Forum of 2016, the amendment of the gas network code on interoperability and data exchange rules incorporating the adopted CEN standard on H-gas quality (EN 16726:2015) will not be pursued in 2017. HAS ADOPTED THIS DECISION: Article 1 This Decision establishes the annual priority lists for 2017 for the development of network codes and guidelines for electricity and gas. Article 2 The annual priority list for 2017 for the development of harmonised electricity rules shall be the following:  rules regarding system operation (finalisation of Commission adoption phase after Committee voting in 2016),  rules on emergency and restoration requirements and procedures (finalisation of Commission adoption phase after Committee voting in 2016),  balancing rules (finalisation of Commission adoption phase after Committee voting in 2017). Article 3 The annual priority list for 2017 for the development of harmonised gas rules shall be the following:  rules on harmonised transmission tariff structures for gas (finalisation of Commission adoption phase after Committee voting in 2016),  rules regarding an EU-wide market-based approach on the allocation of new build gas transmission capacity (finalisation of Commission adoption phase after Committee voting in 2016). Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 211, 14.8.2009, p. 15. (2) OJ L 211, 14.8.2009, p. 36. (3) The Third Energy Package consists of Directive 2009/72/EC of the European Parliament and of the Council of 13 July 2009 concerning common rules for the internal market in electricity and repealing Directive 2003/54/EC (OJ L 211, 14.8.2009, p. 55), Directive 2009/73/EC of the European Parliament and of the Council of 13 July 2009 concerning common rules for the internal market in natural gas and repealing Directive 2003/55/EC (OJ L 211, 14.8.2009, p. 94), Directive 2003/55/EC of the European Parliament and of the Council of 26 June 2003 concerning common rules for the internal market in natural gas and repealing Directive 98/30/EC (OJ L 176, 15.7.2003, p. 57), Regulation (EC) No 714/2009, Regulation (EC) No 715/2009 and Regulation (EC) No 713/2009 of the European Parliament and of the Council of 13 July 2009 establishing an Agency for the Cooperation of Energy Regulators (OJ L 211, 14.8.2009, p. 1). (4) The responses are published under: https://ec.europa.eu/energy/en/consultations/consultation-establishment-annual-priority-lists-development-network-codes-and-0